Citation Nr: 1760398	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  15-26 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine

THE ISSUE

Entitlement to service connection for diabetes mellitus, type II. 


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1987 to July 1991, from April 2009 to September 2009, and from January 2010 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction now lies with the RO in Togus, Maine. 
The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in December 2015.  A copy of the hearing transcript has been associated with the record.  

FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran exhibited symptoms of diabetes mellitus while in service or within one year after discharge.  

CONCLUSION OF LAW

The criteria for service connection for diabetes have been met. 38 U.S.C. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for diabetes mellitus, type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1113 (2012); 38 C.F.R. § 3.303 (a) (2017). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2017).

For certain chronic diseases, such as diabetes mellitus, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from a period of active duty. 38 C.F.R. §§ 3.307 (a) (3), 3.309(a) (2017). When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303 (b) (2017) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017). 38 C.F.R. § 3.303 (b) (2017); see Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).

The Board finds that the evidence supports granting the Veteran's claim of service connection for diabetes mellitus.  The Veteran contends that she initially incurred diabetes mellitus during while on active duty in Afghanistan where she experienced excessive thirst and fatigue.  See Hearing Testimony. She maintains that she has experienced continuous disability due to diabetes mellitus since her service separation.  The record evidence supports her assertions regarding in-service incurrence of diabetes mellitus on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2017).

Upon enlistment, the Veteran's endocrine system was assessed as normal and she was deemed qualified for military service.  See December 1986 Enlistment Examination.  The Veteran's endocrine system was also assessed as normal at subsequent periodic physical examinations. The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303   (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In May 2011, less than a year following separation, the Veteran was diagnosed with hyperglycemia, meaning that her fasting sugar level was elevated. See VA Treatment Record. Notably, this condition causes symptoms akin to those the Veteran experienced while on active duty, including fatigue and excessive thirst.  As no glucose measurements were taken from 2006 to 2011, the exact date of onset of the condition is uncertain; however, as the Veteran competently and credibly reported symptoms beginning while on active duty, the Board finds that the symptoms began at that time and continued.  

Later, while recovering from foot surgery in November 2012, the Veteran continued to experience symptoms of fatigue and excessive thirst (polydipsia), developed polyuria, and unintentionally lost 20 pounds.  The Veteran stated that she checked her own blood sugar at this time and found it to be elevated.  In mid-January 2013, she presented to a VA Medical Facility with diabetic ketoacidosis.  Her sugar was greater than 500 and she had ketones in the blood and urine.  Her HgbA1c was 10.5.  See VA Treatment Records.  According to the Veteran's VA physician, who had treated her for nearly ten years since she first established care with VA, the Veteran's HgbA1c suggested a high level of sugars for at least three months preceding the actual diagnosis.  Thus, the Veteran was clearly diabetic well before her actual diagnosis in January 2013.  See April 2014 Letter to Patient. 

The Veteran has contended that she experienced diabetes mellitus in service and her current diabetes mellitus is related to service. The record evidence shows that she experienced symptoms of diabetes while in service and was diagnosed with a pre-diabetic condition within mere months of separation, which subsequently developed into diabetes mellitus requiring oral medication. In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that, because the Veteran's diabetes mellitus is related to active service on a presumptive basis, service connection for diabetes mellitus is granted.

ORDER

Entitlement to service connection for diabetes mellitus, type II is granted. 



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


